[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                 No. 08-13016                  ELEVENTH CIRCUIT
                                                                   JUNE 10, 2009
                             Non-Argument Calendar
                           ________________________             THOMAS K. KAHN
                                                                     CLERK

                        D.C. Docket No. 07-22183-CV-JAL

DARRICK ADAWAY,

                                                                Petitioner-Appellant,

      versus

DEPARTMENT OF CORRECTIONS,
Walter A. McNeil, Secretary,
ATTORNEY GENERAL OF THE STATE OF FLORIDA,

                                                            Respondents-Appellees.
                          ________________________

                Appeal from the United States District Court for the
                           Southern District of Florida
                          _________________________
                                 (June 10, 2009)

Before DUBINA, Chief Judge, BLACK and FAY, Circuit Judges.

PER CURIAM:

      Appellant Darrick Adaway, a Florida state prisoner proceeding pro se,

appeals the district court’s denial of his 28 U.S.C. § 2254 federal habeas petition.
We granted a certificate of appealability as to whether the district court violated

Clisby v. Jones, 960 F.2d 925, 938 (11th Cir. 1992) (en banc), when it failed to

address his claim of ineffective assistance of counsel for failure to appeal a motion

to suppress his confession.

      “[W]e review questions of law and mixed questions of law and fact de novo,

and findings of fact for clear error.” Stewart v. Sec’y, Dep’t of Corr., 476 F.3d

1193, 1208 (11th Cir. 2007). In Clisby, we held that when a district court fails to

address all claims in a habeas petition, we will vacate without prejudice and

remand the case for consideration of all remaining claims. 960 F.2d at 938.

Under Clisby, a claim “is any allegation of a constitutional violation.” Id. at 936.

Ineffective assistance of counsel constitutes a violation of a defendant’s Sixth

Amendment rights, and thus is a claim of a constitutional violation. Strickland v.

Washington, 466 U.S. 668, 684–86, 104 S. Ct. 2052, 2063-64, 80 L. Ed. 2d 674

(1984).

      After a careful review of the record on appeal and the briefs of the parties,

we conclude the district court violated Clisby by failing to address Adaway’s

claim of ineffective assistance of counsel for failure to appeal the denial of the

motion to suppress his confession. Accordingly, we vacate the district court’s




                                          2
judgment without prejudice and remand for consideration of the remaining claim

by the district court.

      VACATED AND REMANDED.




                                       3